F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            NOV 2 2004
                                 TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 JEFFREY E. STEWART,

       Petitioner - Appellant,
                                                         No. 03-6357
 v.
                                                  (D.C. No. CIV-02-1752-F)
                                                         (W.D. Okla)
 REGINALD HINES, Warden,

       Respondent - Appellee.


                                      ORDER


Before EBEL, MURPHY and McCONNELL, Circuit Judges.


      Petitioner Jeffrey E. Stewart brings a habeas action pursuant to 28 U.S.C.

§ 2241, challenging prison disciplinary proceedings for his alleged refusal to cell

with an inmate of another race. He received sanctions of 30 days in disciplinary

segregation, forfeiture of 180 days of earned credits, and demotion from prison

classification level 4 to level 1, which diminished his ability to earn additional

credits. Before this court, Petitioner asserts due process and equal protection

claims, challenging the sufficiency of the evidence against him, the fairness of the

prison’s investigation, and the equality of his treatment as compared to other

inmates.
      The district court, adopting the recommendations of the magistrate judge,

denied habeas relief on the merits of these issues in this case. The district court

also denied a certificate of appealability (“COA”).

      A state habeas petitioner seeking a writ pursuant to 28 U.S.C. § 2241 must

obtain a COA before proceeding on appeal. Montez v. McKinna, 208 F.3d 862,

869 (10th Cir. 2000). Petitioner is entitled to a COA only upon making a

“substantial showing of the denial of a constitutional right.” Id. For substantially

the same reasons stated in the district court’s order and the magistrate judge’s

recommendation, we find that Petitioner has not made the requisite showing.

Accordingly, we DENY COA on all claims and DISMISS this appeal.



                                        ENTERED FOR THE COURT



                                        David M. Ebel
                                        Circuit Judge




                                         -2-